Allowable Subject Matter
Claims 1-2, 4-9, 11-14, 18-19, 21-22, 25-27 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an aircraft comprising a nacelle and a proprotor housing coupled to the nacelle and configured to rotate between a horizontal and non-horizontal orientation, a door coupled to the proprotor housing and a linkage to connect an interior surface of the door and an exterior surface of the aft portion of the nacelle, the linkage moves with the door from a closed position when the proprotor housing is in a horizontal orientation to an open position when the proprotor housing is in a non-horizontal orientation to dampen oscillations from the proprotor housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642